DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/15/2021, with respect to the rejection(s) of claim(s) 1, 10 and 19 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bougalt U.S. PGPub 2007/0260773.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10-12, 14-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bougalt U.S. PGPub 2007/0260773.
Regarding claims 1, 10 and 19, Bougalt discloses a safety industrial controller for an industrial system comprising: a memory (e.g. database) configured to store a first version of a control program (e.g. set of instructions/object program) for control of the industrial system and a second version of the control program (e.g. different set of instructions/object program) for control of the industrial system (e.g. pg. 1, ¶4, 7, 11-12 and 18; pg. 2, ¶40 and 45-48; pg. 3, ¶71-73; pg. 4, ¶87-100; Fig. 1 and 5); a first 
 	Regarding claims 2 and 11, Bougalt discloses the safety industrial controller of claim 1 further comprising a multicore processor, wherein: the multicore processor includes a first core and a second core, the first core is the first processing unit, and the second core is the second processing unit (e.g. pg. 1, ¶4, 7, 11-12 and 18; pg. 2, ¶40 and 45-48; pg. 3, ¶71-73; pg. 4, ¶87-100; Fig. 1 and 5). 

 	Regarding claims 4 and 13, Bougalt discloses the safety industrial controller of claim 1 wherein the operators and operands in the first set of sequentially executing machine code instructions are in a different sequence than the operators and operands in the second set of sequentially executing machine code instructions (e.g. pg. 1, ¶4, 7, 11-12 and 18; pg. 2, ¶40 and 45-48; pg. 3, ¶71-73; pg. 4, ¶87-100; Fig. 1 and 5).
 	Regarding claims 5 and 14, Bougalt discloses the safety industrial controller of claim 1 wherein the operands in the first set of sequentially executing machine code instructions provide for different register assignments than the operands in the second set of sequentially executing machine code instructions for functionally identically portions of instructions (e.g. pg. 2, ¶24-37; pg. 6, ¶122; Fig. 1-2 and 8A-8C, wherein instructions performed by different cores are in different registers). 
 	Regarding claims 6, 15 and 20, Bougalt discloses the safety industrial controller of claim 1 wherein the first processing unit or the second processing unit is further configured to indicate the failure when the first set of output data is different than the second set of output data (e.g. pg. 4, ¶87-100; Fig. 1 and 5). 
 	Regarding claims 7 and 16, Bougalt discloses the safety industrial controller of claim 1 wherein the memory is further configured to store at least one routine called by each of the first version and the second version of the control program (e.g. pg. 1, ¶4, 7, 11-12 and 18; pg. 2, ¶40 and 45-48; pg. 3, ¶71-73; pg. 4, ¶87-100; Fig. 1 and 5). 


Allowable Subject Matter
Claims 8, 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
January 7, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116